       Case 1:19-cv-03111-LAK-OTW Document 32 Filed 06/03/19 Page 1 of 8



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------X
                                                                :
ATARI INTERACTIVE, INC.,                                        :   Civil Action No. 1:19-cv-03111
                                                                :
                                    Plaintiff,                  :   TARGET CORPORATION’S REPLY
                                                                :   IN SUPPORT OF ITS MOTION TO
                           vs.                                  :   DISMISS AND TO TRANSFER
                                                                :
TARGET CORPORATION,                                             :
                                                                :
                                    Defendant.                  :
                                                                :
----------------------------------------------------------------X

        This Reply Memorandum of Law is submitted in support of Defendant Target

Corporation’s (“Target’s”) Motion to Dismiss Plaintiff Atari Interactive, Inc.’s (“Atari’s”)

Federal Trademark Counterfeiting (Count I) and State Deceptive Practices (Count V) claims

pursuant to Federal Rule of Civil Procedure 12(b)(6), and to transfer the remainder of the case to

the District of Minnesota pursuant to 28 U.S.C. § 1404.

I.      Atari Does Not State a Counterfeiting or Deceptive Practices Claim

        A.       There is No Allegation That Target Used a Counterfeit Mark in Commerce
        Atari’s Opposition assumes away the fundamental problem with its counterfeiting claim:

that Target did not use a counterfeit mark in commerce. See 15 U.S.C. § 1114(1) (requiring a

“use in commerce” of a “reproduction, counterfeit, copy, or colorable imitation of a registered

mark” for purposes of establishing counterfeiting liability).

        Atari’s trademark counterfeiting claim is based on a single factual allegation: the phrase

“foot pong” appeared in quotation marks in the title of an article in the Minneapolis/St. Paul

Business Journal. (See Dkt. 1, ¶ 22.) The phrase “foot pong” is nowhere else to be found. It is

not on the game itself: the Complaint includes a screenshot of the game in question, and neither

“pong,” nor “foot pong,” appear anywhere on it. (Id., ¶ 20.) It is not depicted on any in-store

signage. It is not on any marketing, advertising, or promotional materials. And it is not on any
         Case 1:19-cv-03111-LAK-OTW Document 32 Filed 06/03/19 Page 2 of 8




products or product packaging. In fact, as the Complaint makes clear, the game in question was

never even sold at all (Atari alleges that Target profited from the game by “keeping customers in

Target stores where they spend additional money”). (Id., ¶ 29.) As such, there is no allegation

that Target used a counterfeit mark in commerce.

         Atari’s Opposition attempts to conceal this fact by assuming unpled use—for example,

discussing “the games to which the marks have been applied,” “Target’s addition of the word

‘foot’ before ‘Pong’,” and even going so far as to say that “Target has obviously intentionally

used Atari’s mark.” (Dkt. 29 at 3.). But there is no allegation that Target applied a mark to a
game. All Atari has alleged is an utterance—and even that is an assumption, made on

information and belief. (Dkt. 22, ¶ 22.) This does not state a $2 million claim for trademark

counterfeiting. See, e.g., Fischer v. Forrest, No. 14CIV1304PAEAJP, 2017 WL 1063464, at *4

(S.D.N.Y. Mar. 21, 2017) (dismissing counterfeiting claim on a Rule 12(b)(6) motion because

defendant did not use a counterfeit mark).

         In these circumstances, Atari’s focus on GMA Accessories, Inc. v. BOP, LLC, 765 F.

Supp. 2d 457, 472 (S.D.N.Y. 2011), aff'd sub nom. GMA Accessories, Inc. v. Elec. Wonderland,

Inc., 558 F. App'x 116 (2d Cir. 2014) does it no favors. Based on GMA Accessories, Atari claims

that the Court should look at the counterfeiting activity alleged in the Complaint in “context” and

“as consumers would encounter [it] in the marketplace.” (Dkt. 29 at 3.) But even if this were
correct, the “context” would be the Minneapolis/St. Paul Business Journal—has Target

committed counterfeiting through that publication? Context does not help Atari’s counterfeiting

claim.

         In any event, Atari fails to address the case law in this district holding that “marks that

are similar to the registered mark, but differ by two or more letters, are not likely to be

considered counterfeit.” Colgate-Palmolive Co. v. J.M.D. All-Star Imp. & Exp. Inc., 486 F. Supp.

2d 286, 291 (S.D.N.Y. 2007). For this reason, too, Atari’s counterfeiting claim should be

dismissed.




                                                   2
      Case 1:19-cv-03111-LAK-OTW Document 32 Filed 06/03/19 Page 3 of 8



       B.       Atari Fails to State a Claim Under New York General Business Law § 349

       Despite Atari’s suggestion to the contrary, the Second Circuit has held that “‘the

gravamen” of a complaint for deceptive practices under New York General Business Law § 349

“must be consumer injury or harm to the public interest.’” Securitron Magnalock Corp. v.

Schnabolk, 65 F.3d 256, 264 (2d Cir. 1995) (quoting Azby Brokerage, Inc. v. Allstate Ins. Co.,

681 F.Supp. 1084, 1089 n. 6 (S.D.N.Y.1988)).

       Target cited numerous examples in which courts in this district have held that garden

variety trademark claims do not pose sufficient harm to the public interest to state a claim for

deceptive practices under Section 349. In rebuttal, Atari contends that “other district courts have

come out on precisely the opposite side of the question.” (Dkt. 29 at 4.) But neither of the cases

cited by Atari evaluate the sufficiency of a Section 349 claim under the circumstances presented

by this case.

       In Tiffany & Co. v. Costco Wholesale Corp., 127 F. Supp. 3d 241 (S.D.N.Y. 2015), the

court was not presented with the question of whether defendant’s alleged conducted constituted

sufficient harm to the public interest for purposes of stating a claim under Section 349. Rather,

the court makes only a passing reference to Section 349 in connection with defendant’s motion

for summary judgment to strike plaintiff’s requests for punitive damages. Id. at 261–62. In

Casper Sleep, Inc. v. Mitcham, 204 F. Supp. 3d 632 (S.D.N.Y. 2016), no trademark claims are

implicated whatsoever. Rather, Casper accuses defendants of false advertising under the Lanham

Act—exactly the type of consumer injury and harm to the public interest contemplated under a

deceptive practices statute, such as Section 349. In addition, both cases involved threats of actual

injury to consumers in the form of economic harm. See Tiffany & Co., 127 F. Supp. at 255;

Casper Sleep, Inc., 204 F. Supp. 3d at 641. In the present case, as Atari has not alleged the sale

of any infringing goods, Atari does not make any such allegations (nor is it plausible that a

reference to “Foot Pong” in the Minneapolis/St. Paul Business Journal in connection with a

Target retail store in Northeast Minneapolis poses a risk of consumer injury or harm to the public

interest in New York).




                                                 3
      Case 1:19-cv-03111-LAK-OTW Document 32 Filed 06/03/19 Page 4 of 8




       Atari fails to satisfy the requirements of Section 349 as a matter of law. Its claim that

Target violated Section 349 (along with its associated claims for punitive and exemplary

damages) should therefore be dismissed.

II.    This Action Should be Transferred to the District of Minnesota

       Despite no obvious connection to the state of California, Atari first filed this lawsuit in

California as part of a series of cases it is prosecuting there. In response to Target’s motion to

dismiss and transfer the California action, Atari dropped that suit (along with its copyright

claims) and re-filed here in New York. Now, Atari mischaracterizes the law to argue that the
case should remain here. But the Opposition does not rebut Target’s showing that this action

merits transfer pursuant to the factors set forth in Employers Ins. Of Wausau v. Fox Entm’t Gp.,

Inc., 522 F.3d 271, 275 (2d Cir. 2008), and the case should be transferred to the District of

Minnesota.
       A.      Target is Seeking Transfer on Multiple Grounds; As Such, There is No
               “Requirement” to File Declarations Regarding Witnesses

       Atari’s primary argument mischaracterizes the law. There is no requirement that a party

seeking to transfer an action on multiple grounds, as Target does here, file “requisite affidavits”

regarding its witnesses, and a motion that does not do so does not suffer “procedural infirmities.”

(Dkt. 29 at 5.) Instead, “a specific showing is required only when the movant seeks a transfer
solely ‘on account of the convenience of witnesses.’… [If the movant] seeks a transfer ‘on

account of’ several factors, his failure to specify key witnesses and their testimony is not fatal.”

Pence v. Gee Group, Inc., 236 F. Supp. 3d 843, 856 (S.D.N.Y. 2017), quoting Connors v.

Lexington Ins. Co., 666 F. Supp. 434, 455 (E.D.N.Y. 1987) (emphasis in original).

       Atari neglects to mention that in the case it cites, the defendant “did not even urge the

convenience of witnesses and parties below as a ground for § 1404(a) transfer,” and the court

specifically relied on that lack of argument in its holding. Factors Etc., Inc. v. Pro Arts, Inc., 579

F.2d 215, 218 (2d Cir. 1978), abrogated on other grounds by Pirone v. MacMillan, Inc., 894

F.2d 579 (2d Cir. 1990). Furthermore, while Target acknowledges that it carries the burden, it is



                                                  4
      Case 1:19-cv-03111-LAK-OTW Document 32 Filed 06/03/19 Page 5 of 8



nevertheless odd that Atari would seek to apply a supposed procedural “rule” to Target with such

vigor but not follow it itself, as the Court has noted previously in this context. See Price v.

Stossel, 2008 WL 2434137, at *4 (S.D.N.Y. June 4, 2008) (observing that “[t]he plaintiff’s

failure to provide competent evidence regarding his witnesses is surprising, given his strenuous

invocation of the rules as they apply to [defendant],” and declining to credit plaintiff’s witnesses

only listed in the opposition). Target not only made a robust argument based on the convenience

of witnesses, but also argued for transfer by reference to all seven factors set forth by the Second

Circuit in Wausau, five of which favor Target (the other two are neutral). Therefore, Target was

not obligated to provide “requisite affidavits” regarding its witnesses.

       That said, Target is providing such a declaration with this Reply. This information does

not come as a surprise to Atari, as Target filed a sworn declaration regarding its primary witness

in support of its motion to transfer when it was forced to litigate this issue previously, in the

Central District of California. Target was unable to provide an analogous declaration with its

earlier filings in this Court, as the witness, Thomas Schneider, had recently retired from Target.

Target has since determined that Mr. Schneider is now living in St. Croix Falls, Wisconsin,

which is on the Minnesota-Wisconsin border and is less than 100 miles from Minneapolis—

within the subpoena power of the District of Minnesota, but not this Court. (See Declaration of

Melissa Jungbauer in Support of the instant Motion.)

       These sworn statements support Target’s original arguments that the convenience of the

witnesses favors transfer to Minnesota. As noted, both the quality of the testimony and the

quantity of witnesses are relevant to the assessment of this factor, and both tilt in Target’s favor.

Tom Schneider and his replacement—a second witness, based in Minnesota—were involved

with the actual game itself in Target stores. (See id.) And the Minneapolis/ St. Paul Business

Journal and its reporter are obviously based in Minnesota as well. Atari, by contrast, has only

identified two witnesses, and has not supported its generalized assertions about those witnesses

in its Opposition with sworn statements (which, of course, was not required, but is “surprising”

under the circumstances, as noted by the court in Price, 2008 WL 2434137 at *4). Atari




                                                  5
      Case 1:19-cv-03111-LAK-OTW Document 32 Filed 06/03/19 Page 6 of 8



apparently did not feel the testimony of those witnesses was important enough to file this suit in

New York (rather than California) in the first instance, or to bring its other IP suits here (rather

than California).

       Atari is also wrong to say that Target “suggest[ed]” that the status of its own witnesses

“end[s] the inquiry” or that there is a rule that “an action could never proceed outside of a

defendant’s home forum.” (Dkt. 29 at 6.) Instead, as the Complaint identifies no individuals

affiliated with Atari who could be potential witnesses, Target simply observed that Atari’s

allegations focus on Minneapolis (including a putative statement to a local publication) and fail

to meaningfully connect to New York.

       Finally, Atari fails to address the elephant in the room regarding this factor, which is that

as recently as April 7 – less than two months ago – Atari was committed to requiring its own

witnesses to participate in this litigation venued in Los Angeles, nearly 2,000 miles further from

New York than is Minneapolis. Thus Atari does not seem to place any sort of real importance on

the convenience of its witnesses, whereas Target has asserted the priority of this factor on behalf

of its anticipated witnesses from the moment this venue dispute arose – first in the parties’ meet

and confer call prior to the filing of Target’s transfer motion in California, then again in the

California transfer motion itself, and now a third time in its briefing here.

       This factor favors transfer to the District of Minnesota.

       B.      Atari Does Little or Nothing to Address the Remaining Factors

       As noted above, Atari’s Opposition completely fails to acknowledge its blithe switch

from one forum to another 3,000 miles away. Not only does this failure undermine Atari’s

argument as to the convenience of the witnesses, its absence also effectively concedes Target’s

argument on the first Wausau factor, the lack of any deference to Atari’s choice of forum.

       As to the third factor, the location of relevant documents and sources of proof, the

allegations of the Complaint clearly implicate facts related to the activities of Target’s

headquarters employees in Minneapolis, Minnesota. It cannot seriously be disputed that that is

where relevant documents and sources of proof for the case will be. Furthermore, Target does




                                                  6
      Case 1:19-cv-03111-LAK-OTW Document 32 Filed 06/03/19 Page 7 of 8



not see, and Atari fails to explain, the relevance of the only two categories of documents

referenced in the Opposition – “licensing agreements for uses analogous to Target’s” and

“revenue information pertinent to Atari’s damages.” (Dkt 29 at 6.) Regarding alleged damages,

as the game was never sold, Target is unaware of what any “revenue information” could even be.

       Atari does not address the fourth, fifth, sixth, or seventh Wausau factors at all, again

ceding them to Target. It does not address the convenience of the parties (the fourth factor),

unless its reference to Atari’s New York corporate headquarters is intended to do so. (Dkt 29 at

6.) If that is Atari’s argument, it fails: “A party’s residence in a chosen forum, without more

connecting a case in that forum, is insufficient to keep a case in that forum.” Litton v. Avomex

Inc., 2010 WL 160121, *17 (N.D.N.Y. Jan. 14, 2010). Nor does Atari address the fifth factor, the

locus of operative facts. While Atari includes a conclusory statement about this District’s “close

nexus” to the facts of the case at the end of a paragraph discussing other factors (including

witnesses and the location of documents), Atari makes no actual argument as to this factor. (See

generally Dkt. 29 at 6.) Atari does not address the sixth factor (subpoena power) at all,

apparently accepting Target’s argument that it favors Minnesota—as it obviously does in view of

the retired former employee in Wisconsin.

       C.      Atari’s Ancillary State-Law Claims Are Not a Factor

       Contrary to Atari’s argument, its state-law claims do not affect the analysis. These claims

were only added on this re-filing in New York: they were not a part of the original case in

California. Regardless, as this Court has observed, “the possibility that the law of another

jurisdiction governs the case is a factor accorded little weight on a motion to transfer, especially

where no complex questions of foreign law are involved.” Morgan Guaranty Trust Co. of New

York v. Tisdale, 1996 WL 544240, *7 (S.D.N.Y. Sept. 25, 1996), citing Dwyer v. General

Motors Corp., 853 F.Supp. 690, 694 (S.D.N.Y. 1994) (citing cases). The gravamen of Atari’s

claims against Target are federal, and Atari cannot credibly claim that its New York State causes

of action are “complex,” meaning that the application of state law “is of little consequence,

and… figures neutrally in the balancing.” Id. As a final point, the sole case cited by Atari in




                                                  7
      Case 1:19-cv-03111-LAK-OTW Document 32 Filed 06/03/19 Page 8 of 8



support, Van Dusen v. Barrack, is readily distinguishable, as it was a diversity action in which no

federal substantive law was at issue. 376 U.S. 612, 615 (1964).

                                        CONCLUSION
       In view of the foregoing, Target respectfully requests that this Court dismiss Atari’s

 Federal Trademark Counterfeiting (Count I) and State Deceptive Practices (Count V) claims

 pursuant to Rule 12(b)(6), then transfer the remainder of the case to the District of Minnesota

 pursuant to 28 U.S.C. § 1404.

Dated: New York, New York                        Respectfully Submitted
   June 3, 2019
                                                 STORCH AMINI PC

                                                 By: __/s/ Noam Besdin_________________
                                                 Lita Beth Wright
                                                 Noam Besdin
                                                 2 Grand Central Tower
                                                 140 E. 45th Street, 25th Floor
                                                 New York, NY 10017
                                                 Telephone: (212) 490-4100
                                                 Fax: (212) 490-4208
                                                 Email: lbwright@storchamini.com
                                                 Email: nbesdin@storchamini.com

                                                 Peter M. Routhier (pro hac vice)
                                                 Faegre Baker Daniels LLP
                                                 2200 Wells Fargo Center
                                                 90 South Seventh Street
                                                 Minneapolis, MN 55402
                                                 Telephone: +1 612 766 8770
                                                 Fax: +1 612 766 1600
                                                 Email: peter.routhier@FaegreBD.com

                                                 Attorneys for Defendant Target Corporation




                                                8
